     Case: 3:21-cr-00084-WHR Doc #: 2 Filed: 07/06/21 Page: 1 of 4 PAGEID #: 6

                                                                            7/6/21

                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON



 UNITED STATES OF AMERICA,            :     No.     3:21-cr-84
                                      :           Walter H. Rice
                    Plaintiff,        :     I N F O R M A T I O N
                                      :
                    v.                :     8 U.S.C. § 1324(a)(1)(A)(v)(I)
                                      :
 ALL STEEL CARPORTS, INC.,            :
                                      :
                    Defendant.        :


The United States Attorney charges:

                                   COUNT ONE

                     [8 U.S.C. § 1324(a)(1)(A)(v)(I)]

I.    INTRODUCTION

      At all times relevant to this Information:

      1.     Defendant All Steel Carports, Inc., (hereinafter “All

Steel”) operates at 2200 North Granville Avenue, Muncie, IN

47303.     All Steel is a business that provides services and

products relating to the manufacture and installation of steel

carports, garages, and sheds in multiple states, including Ohio.




                                  Page 1 of 4
      Case: 3:21-cr-00084-WHR Doc #: 2 Filed: 07/06/21 Page: 2 of 4 PAGEID #: 7



II.    THE CONSPIRACY

       2.     Between a date unknown, but at least by in or around

January 2018, and in or around October 2019, defendant All Steel

and others known to the United States Attorney knowingly

conspired to encourage and induce aliens to come to, to enter

and to reside in the United States, knowing and in reckless

disregard of the fact that such coming to, entry, and residence

in the United States was in violation of law, in violation of

Title 8, United States Code, Section 1324(a)(1)(A)(iv).

       All in violation of Title 8, United States Code, Section

1324(a)(1)(A)(v)(I).

                             FORFEITURE ALLEGATION

       Upon conviction of the offense set forth in Count One of

the Information, defendant All Steel shall forfeit to the United

States, pursuant to Title 18, United States Code, Section

982(a)(6), any conveyance, including any vessel, vehicle, or

aircraft used in the commission of the offense; any property,

real or personal, that constitutes, or is derived from or is

traceable to the proceeds obtained directly or indirectly from

the commission of such offense; and any property, real or

personal, used to facilitate, or intended to be used to

facilitate, the commission of such offense, including but not

limited to:
                                   Page 2 of 4
Case: 3:21-cr-00084-WHR Doc #: 2 Filed: 07/06/21 Page: 3 of 4 PAGEID #: 8



 1.     A total of $6,000,000.00, which is itemized as

        follows:

        a.    Funds in the amount of $5,495,378.56 from JP
              Morgan Chase Bank, Account Number ending in 0446,
              in the name of All Steel Carports, Inc.;

        b.    Contents of JP Morgan Chase Bank, Account Number
              ending in 7705, in the name of United Metal
              Structures, LLC in the amount of $151,212.09;

        c.    Contents of JP Morgan Chase Bank, Account Number
              ending in 6289, in the name of Ignacio Chavez-
              Castillo in the amount of $121,255.44;

        d.    Contents of JP Morgan Chase Bank, Account Number
              ending in 0559, in the name of Chavez Real
              Estate, LLC in the amount of $89,703.91;

        e.    $88,405.00 in United States currency seized from
              All Steel Carports Inc.; and

        f.    $54,045.00 in United States currency seized from
              All Steel Carports and Buildings, LLC;

 2.     A 2020 Chevy Silverado, VIN: 1GC4YVEY2LF294668, with

        all attachments thereon;

 3.     A 2020 Ford F-350, VIN: 1FT8W3DTXLED58107, with all

        attachments thereon; and

 4.     A 2020 Ford F-350, VIN: 1FT8W3DT7LEE04685, with all

        attachments thereon.




                             Page 3 of 4
   Case: 3:21-cr-00084-WHR Doc #: 2 Filed: 07/06/21 Page: 4 of 4 PAGEID #: 9



                            SUBSTITUTE ASSETS

     If any of the property described above, as a result of any

act or omission of the defendant:

     a.    cannot be located upon the exercise of due diligence;

     b.    has been transferred or sold to, or deposited with, a

           third party;

     c.    has been placed beyond the jurisdiction of the court;

     d.    has been substantially diminished in value; or

     e.    has been commingled with other property which cannot

           be divided without difficulty,

the United States shall be entitled to the forfeiture of

substitute property pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code,

Section 982(b)(1) and Title 28, United States Code, Section

2461(c), up to the value of the property described above.



VIPAL J. PATEL
Acting United States Attorney




BRENT G. TABACCHI
':,*+7..(//(5
Assistant United States AttorneyV




                                Page 4 of 4
